DETAILED ACTION
This communication is in response to the application filed 2/24/22 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 5, 11, 12, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perelman (US 2007/0300145 A1; published Dec. 27, 2007) in view of Wandeler (US 2014/0033011 A1; published Jan. 30, 2014).
Regarding claim 1, Perelman discloses [a] computer system for storing and visualizing structured dynamic electronic forms, the system comprising: 
a user device comprising a client form management application configured to: (see paragraph 37 (in a networked deployment, the machine operates in the capacity of a client machine))
generate, in response to a user input, a first request for a dynamic electronic form, and send the first request to a computer server; (see paragraph 26 (the processing logic receives a request to load an electronic form when a user directs an XFA processing application to open an XFA form))
the computer server comprising a server form management application configured to: (see paragraph 37 (in a networked deployment the machine operates in the capacity of a server in a server-client network environment))
store the dynamic electronic form in memory, the dynamic electronic form comprising form template data and form data, the form data corresponding to input data inputted to the dynamic electronic form, wherein the form template data and the form data are stored separately, the form template data is stored in a first format, and the form data is stored in a second format; (see paragraphs 10 (template and the content of an electronic form are separate entities), 11 (application data includes the electronic form field values that are mapped to the respective fields in a template, such mapping determines which electronic form field values are to be saved in an electronic form content repository), 15 (a system to persist state in a dynamic electronic form utilizes a repository for session-related data, in addition to a regular data repository that stores application data, the data stored in such an additional repository is referred to as the attributes and properties of an electronic form), 16 (the system to persist the state in a dynamic electronic form is implemented in the context of the XML forms architecture (XFA))
in response to the first request from the user device, merge 
the form template data and the form data and send the merged form template data and form data to the user device for rendering; (see paragraph 10 (in order to load a previously saved electronic form, the template associated with the electronic form is merged with the user's content)).
Perelman teaches adding scripts to the template such that the scripts run when the electronic form opens and restore some of the properties of the electronic form, or pushing any changes after the merge operation is completed in order to restore the previous state of the electronic form. Yet, Perelman does not expressly disclose a form filler package such that the client form management application further configured to: generate, based on form type data associated with the form template data and specifying a form type, a second request for a form filler package for the form type, the form filler package comprising rules for filling out and rendering the dynamic electronic form, and send the second request to the computer server; the server form management application further configured to: in response to the second request, send the form filling package to the user device; the client form management application further configured to: render, via a form rendering engine, the dynamic electronic form in a user interface using the merged form template data and form data and the form filler package, wherein the rendered dynamic electronic form includes a data entry field for receiving the form data. However, Wandeler teaches an end user accessing a server to retrieve a form package containing a form, the server transforming the form into an offline form package which includes all the pages in the form in the appropriate language supported by the browser, any associated images, and supporting client-side scripts. Paragraph 26. The end user then receives the form package and saves it to the local system. Id. The end user may then open the offline form package to access the form and subsequently fill in the form and save the data. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Wandeler to provide a form package upon request to the end user to render the form, at least because doing so would enable the user to continue to enter data into a form while disconnected from the Internet. Wandeler, paragraph 17.
Claims 11 and 17 are device and method claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Perelman, in view of Wandeler, discloses the invention of claim 1 as discussed above. Perelman further discloses wherein the first format is an unstructured format and the second format is a structured format (see paragraphs 15-16).
Claims 12 and 18 are device and method claims corresponding to claim 2 and are similarly rejected.

Regarding claim 5, Perelman, in view of Wandeler, discloses the invention of claim 1 as discussed above. Perelman further discloses wherein the client form management application is further configured to send new form data inputted into the data entry field to the computer server for storage with the form data (see paragraph 15).

Claims 3, 4, 6, 13, 14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perelman and Wandeler as applied to claims 1, 5, 11, and 17 above, and further in view of Haines (US 2016/0062973 A1; published Mar. 3, 2016).
Regarding claim 3, Perelman, in view of Wandeler, discloses the invention of claim 1 as discussed above. Perelman does not expressly disclose wherein the form data stored at the computer server includes a history of values for the data entry field, the history of values comprising a plurality of values wherein each of the plurality of values correspond to input data entered into the data entry field during a different instance of use of the dynamic electronic form. However, Haines teaches a field-tracking form in which each input field corresponds to a different data object having attributes that maintain a full traceable history of changes made to the input field. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Haines to maintain a full traceable history of changes made to an input field of the form, at least because doing so would enable keeping an objective record of evidence that can be used for regulatory compliance, maintenance, quality control, safety observance, and tracking other operations. Haines, paragraph 1.
Claims 13 and 19 are device and method claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Perelman, in view of Wandeler, discloses the invention of claim 1 as discussed above. Perelman does not disclose wherein the dynamic electronic form is configured to store a plurality of values for a given data entry field in the dynamic electronic form as a history of data values, each of the plurality of data values corresponding to input data received by the given data entry field during a different instance of use of the dynamic electronic form. However, Haines teaches a field-tracking form in which each input field corresponds to a different data object having attributes that maintain a full traceable history of changes made to the input field. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Haines to maintain a full traceable history of changes made to an input field of the form, at least because doing so would enable keeping an objective record of evidence that can be used for regulatory compliance, maintenance, quality control, safety observance, and tracking other operations. Haines, paragraph 1.

Regarding claim 6, Perelman, in view of Wandeler, discloses the invention of claim 5 as discussed above. Perelman does not expressly disclose wherein the server form management application is further configured to store the new form data as a historical data value of the data entry field. However, Haines teaches a field-tracking form in which each input field corresponds to a different data object having attributes that maintain a full traceable history of changes made to the input field. Abstract. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truong to incorporate the teachings of Haines to maintain a full traceable history of changes made to an input field of the form, at least because doing so would enable keeping an objective record of evidence that can be used for regulatory compliance, maintenance, quality control, safety observance, and tracking other operations. Haines, paragraph 1.
Claims 14 and 20 are device and method claims corresponding to claim 6 and are similarly rejected.

Claims 7, 8, 10, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perelman and Wandeler as applied to claims 1 and 11 above, and further in view of Fascenda (US 6,466,937 B1; patented Oct. 15, 2002).
Regarding claim 7, Perelman, in view of Wandeler, discloses the invention of claim 1 as discussed above. Perelman does not expressly disclose wherein the first request includes a first identifier linked to the form data and usable by the server form management application to retrieve the form data and a second identifier linked to the form template data and usable by the server form management application to retrieve the form template data. However, Fascenda teaches receiving a client request from a client device, where the client request includes a template identifier and a client identifier, and obtaining a server response to the request. See column 3, line 55 - column 4, line 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perelman to incorporate the teachings of Fascenda to obtain server response to client requests based on template identifiers and client identifiers, at least because doing so would enable disambiguating between different requests from the same client and obtain multiple server responses regardless of the temporal relationship between the multiple responses and consecutive requests. Fascenda, column 2, lines 48-54.
Claim 15 is a device claim corresponding to claim 7 and is similarly rejected.

Regarding claim 8, Perelman, in view of Wandeler and Fascenda, discloses the invention of claim 7 as discussed above. Perelman does not expressly disclose wherein retrieving the form template data includes retrieving a latest template version of the form template data. However, Fascenda teaches a server template database that includes the latest or most current versions of all of the available templates in a system and also includes tables mapping individual client device unique identifiers to the most current template versions authorized for client devices associated with the unique identifiers. Column 10, line 62 – column 11, line 21. When the server receives a request message from a client device, the server determines whether the template is an old version and retrieves the most current template from the server template database. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perelman to incorporate the teachings of Fascenda to retrieve the most current version of the form template, at least because doing so would provide updated templates as needed by a client device. 

Regarding claim 10, Perelman, in view of Wandeler and Fascenda, discloses the invention of claim 7 as discussed above. Perelman further discloses wherein the server form management application uses the first identifier to determine whether the dynamic electronic form has existing form data and either retrieves the existing form data or creates a new dynamic electronic form based on the determination (see figure 2, paragraphs 26-28).
Claim 16 is a device claim corresponding to claim 10 and is similarly rejected.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perelman and Wandeler as applied to claim 1 above, and further in view of Bradley (US 2002/0194219 A1; published Dec. 19, 2002).
Regarding claim 9, Perelman, in view of Wandeler, discloses the invention of claim 1 as discussed above. Perelman does not expressly disclose wherein the server form management application is further configured to convert the merged form template data and form data into a lightweight data exchange format prior to send to the user device. However, Bradley teaches a server that merges data with a form template (typically XFA) to deliver a form in various formats, including compact HTML, CSS, generic Java Applets, Wireless Markup Language (WML), etc. Paragraphs 270-76. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Perelman to incorporate the teachings of Bradley to deliver the merged template and form data in a compact format, at least because doing so would enable delivering the form template in a language that best suits the target browser. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178